Citation Nr: 0914073	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a cervical spine disorder, a lumbar spine 
disorder, and headaches.

2.  Entitlement to service connection for bilateral leg 
disability, to include sciatica of the lower extremities.

3.  Entitlement to service connection for bilateral hand 
disability, to include bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 4, 1977 to 
December 18, 1979.  Records indicate periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
between December 1979 and April 2001.  With the exception of 
dates in 1997, available service personnel records do not 
identify the exact dates of ACDUTRA and INACDUTRA during the 
period from December 1979 to April 2001.

These matters come before the Board of Veterans' Appeals 
(Board) from November 1999 and February 2004 rating decisions 
of the St. Louis, Missouri, Regional Office Center (RO) of 
the Department of Veterans Affairs (VA).

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for head injury residuals.  In a March 2001 decision, the 
Board also denied this claim.  The Veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
promulgated in February 2002, vacated the Board's decision 
and remanded the case to the Board for further development.  
The Board requested additional development of this claim by 
memorandum in July 2002 and by remand in May 2003.

In a May 2007 decision, the Board denied the claim of 
entitlement to service connection for residuals of a head 
injury, to include a cervical spine disorder, a lumbar spine 
disorder, and headaches.  The Veteran thereafter appealed 
that decision to the Court which, upon a June 2008 Joint 
Motion of the parties, promulgated an Order in July 2008 
which vacated that part of the Board's May 2007 decision that 
denied the claim of entitlement to service connection for 
residuals of a head injury and remanded the case to the Board 
for further development.

In a February 2004 rating decision, the RO denied claims of 
service connection for bilateral leg and hand disorders, and 
for gastroenteritis.

The Board notes that additional VA records were received by 
the Board in January 2009, without an accompanying waiver of 
RO consideration of that additional evidence by the Veteran 
or his representative.  However, as the additional evidence 
pertains to a fact already established by evidence previously 
of record, namely that the Veteran has current 
gastrointestinal disability, the Veteran is not prejudiced by 
the Board's adjudication of the claim for service connection 
for a bilateral hand disorder and service connection for 
gastroenteritis, to include gastritis, bleeding ulcers, 
duodenum, and pyloris.

The issues of entitlement to service connection for residuals 
of a head injury, to include a cervical spine disorder, a 
lumbar spine disorder, and headaches, and entitlement to 
service connection for a bilateral leg disorder, to include 
sciatica of the lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record is in equipoise as to 
whether bilateral carpal tunnel syndrome, diagnosed in May 
and June 1994, was incurred during a period of active duty 
for training, or inactive duty training.

2.  The competent evidence of record is in equipoise as to 
whether gastroesophageal reflux disease, diagnosed in October 
2000, was incurred during a period of active duty for 
training.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Gastroesophageal reflux disease was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in August 2003 and April 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  VCAA notice was provided prior 
to the initial AOJ adjudication.  Pelegrini.

In April 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's complete service treatment records are not 
associated with the claims file.  The available service 
treatment records include primarily the report of a medical 
examination apparently conducted in November 1982, and the 
report of a medical examination conducted in January 1998 
with the corresponding report of medical history.  A review 
of the claims file shows repeated and unsuccessful attempts 
to obtain any additional available service records, and in 
September 2005 a formal finding of unavailability was made.  
VA and private medical records are of record, and the 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Board 
notes that another VA examination is not necessary to decide 
this claim as the evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.



Analysis

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Organic diseases of the neurological system and peptic ulcers 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).



I.  Bilateral hand disability

The Veteran's November 1982 report of medical examination 
reveals that the Veteran's upper extremities and neurological 
system were evaluated as normal.  In the same manner, the 
Veteran's January 1998 report of medical examination also 
reveals that the Veteran's upper extremities and neurological 
system were evaluated as normal; the corresponding report of 
medical history noted that the Veteran had bilateral hand 
carpal tunnel symptoms since 1995.

Records indicate that the Veteran was diagnosed with carpal 
tunnel syndrome in May 1994 and June 1994.  VA records reveal 
that the Veteran underwent left carpal tunnel release in 
December 1994 and right carpal tunnel release in December 
1995.

No health professional has related any bilateral hand 
disability, to include carpal tunnel syndrome, to any period 
of the Veteran's military service.  However, the record 
establishes the Veteran was diagnosed with carpal tunnel 
syndrome in May and June 1994, and that he had periods of 
ACDUTRA and INACDUTRA during the period from December 1979 to 
April 2001.  As noted above, service personnel records are 
not available which specify the exact dates of ACDUTRA and 
INACDUTRA.  As such, the record is in equipoise as to whether 
bilateral carpal tunnel syndrome was diagnosed during a 
period of ACDUTRA and/or INACDUTRA.  Hence, with resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence of record supports a grant of service connection for 
bilateral carpal tunnel syndrome.  38 C.F.R. § 3.102 (2008).   

II.  Gastrointestinal disability

The Veteran's November 1982 and January 1998 reports of 
medical examinations revealed no gastrointestinal disability; 
the Veteran indicated that he had a ten-year history of 
indigestion on the January 1998 report of medical history.

A September 1994 VA upper gastrointestinal series noted 
findings consistent with old ulcer disease and scarring, with 
no active disease present.  VA records, including dated in 
October 2000, also reflect diagnosis of gastroesophageal 
reflux disease (GERD).

No health professional has related any gastrointestinal 
disability, to include GERD, gastritis, or ulcer disease, to 
any period of the Veteran's military service.  The initial 
demonstration of any gastrointestinal disability diagnosed 
after April 2001, without a nexus opinion, is too remote from 
service to be reasonably related to service.  However, the 
record establishes the Veteran was diagnosed with GERD in 
October 2000, and that he had periods of ACDUTRA and 
INACDUTRA during the period from December 1979 to April 2001.  
As noted above, service personnel records are not available 
which specify the exact dates of ACDUTRA and INACDUTRA.  As 
such, the record is in equipoise as to whether GERD was 
diagnosed during a period of ACDUTRA and/or INACDUTRA.  
Hence, with resolution of doubt in the veteran's favor, the 
Board finds that the evidence of record supports a grant of 
service connection for GERD.  38 C.F.R. § 3.102 (2008).   

Conclusion

The Veteran has made few assertions concerning the claims of 
entitlement to service connection for bilateral hand 
disability and entitlement to service connection for 
gastrointestinal disability.  The Board observes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing indigestion and tingling in the hands, either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In light of the absence of service treatment records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In reviewing the foregoing, the Board has been 
cognizant of the heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  The Board observes, however, that the Veteran 
still has the burden to establish his claims by competent 
clinical evidence which is at least in equipoise.  He has 
done so in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection bilateral carpal tunnel syndrome, is 
granted.

Service connection for GERD is granted.


REMAND

The Veteran asserts that he has a cervical spine disorder, a 
lumbar spine disorder, and headaches as residuals of a head 
injury he claims occurred while he was on active duty for 
training in September 1992.

As for the issue of entitlement to service connection for 
residuals of a head injury, to include a cervical spine 
disorder, a lumbar spine disorder, and headaches (and the 
related claim of entitlement to service connection for a 
bilateral leg disorder, to include sciatica of the lower 
extremities), the Board observes that the June 2008 Joint 
Motion found that the May 2007 Board decision had "failed to 
assess the credibility and weigh the probative value of lay 
evidence which indicated that [the Veteran] incurred a head 
injury in service."  In this regard, the Board notes that 
the lay statements of record include a February 2007 letter 
from WJS, which, in pertinent part, stated as follows:

I was present and witnessed [the Veteran] 
being accidently struck in the head by 
the tailgate of a 5 ton truck.  The 
Accident Happened on September 2nd 1992 
during our two week annual training as we 
took part in JRTC.  [The Veteran] was 
assigned to the 1008th Field Service 
Company as Food Service sergeant at the 
time.  I know that [the Veteran] was 
taken for treatment and returned with his 
head wrapped.

Other statements similar to WJS's letter are also of record.

The Board notes that subsequent to the Board's May 2007 
decision in this case, the cases of Barr v. Nicholson, 21 
Vet. App. 303 (2007) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) were issued (in June 2007 and July 2007, 
respectively).  Barr and Jandreau have provided additional 
guidance as to how VA must address lay statements when 
adjudicating claims for VA benefits.

The Board here notes that under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In reviewing the evidence in the claims file in light of the 
most recent case law, the Board finds that the Veteran's 
assertion that he had a head injury during his active duty 
for training is reasonably supported by the evidence.  While 
the Board finds the Veteran's assertion that he had a head 
injury in service to be credible, the question of whether he 
has any current residuals from the head injury is a medical 
question.  In short, the Board finds that, with consideration 
of Barr and Jandreau, the standards of McLendon are met in 
this case.  As such, the Board finds that the Veteran should 
be afforded a VA examination that assumes an inservice head 
injury and addresses the medical matters presented by this 
appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded the 
appropriate VA examination(s) to 
determine whether he has any residuals as 
the result of an inservice 1992 head 
injury.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

Following examination of the Veteran and 
a review of the claims file, the 
examiner(s) is asked to state whether the 
Veteran has any lumbar spine disability, 
cervical spine disability, headaches, or 
lower extremity disability (including 
sciatica) related to a 1992 inservice 
head injury.  In providing the requested 
opinion, the examiner(s) are to assume a 
1992 inservice head injury.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for residuals of a head 
injury, to include a cervical spine 
disorder, a lumbar spine disorder, and 
headaches, and entitlement to service 
connection for a bilateral leg disorder, 
to include sciatica of the lower 
extremities.  If the benefits sought are 
not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


